69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Leniby JACKSON, Appellant,v.Shirley CRAWFORD, originally sued as Crawford;  Delois Ford,originally sued as Ford;  PHP Healthcare Corporation;Carolyn Santhuff, originally sued as Santuff;  Ruby Takeya,originally sued as Teyaka;  Dr. Augustus Salud, ArkansasRegional Unit, Arkansas Department of Correction, originallysued as Dr. Salud, Appellees.
No. 94-4061.
United States Court of Appeals, Eighth Circuit.
Nov. 6, 1995.

Before FAGG LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Leniby Jackson appeals the district court's1 judgment for defendants following a bench trial in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, including an audio tape of the trial, and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)